Citation Nr: 0015269	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-17 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for 
loss of use of a hand.  

2.  Whether new and material evidence had been submitted to 
reopen a claim for service connection for lung cancer, 
claimed as due to ionizing radiation. 

3.  Whether new and material evidence had been submitted to 
reopen a claim for service connection for loss of teeth, 
claimed as due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Darin Synder, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active military service in the Marines from 
June 1943 to February 1947 and in the Army from January 1949 
to May 1958.  

This case must be remanded because since the most recent 
supplemental statement of the case (SSOC) in April 1997 
voluminous documents have been submitted in support of the 
claims.  However, additional matters will also be address 
herein.  

An October 1976 rating decision denied SMC for loss of use of 
the left arm.  A January 1978 rating action continued the 
denial of SMC for loss of use of the left arm, which was 
again continued in a November 1978 rating action.  A March 
1980 decision of the Board of Veterans' Appeals (Board) 
denied, in pertinent part, SMC for loss of use of the left 
hand.  

A July 1990 decision of the Board of Veterans' Appeals 
(Board) denied service connection for lung cancer, as not 
incurred in active service and as not being due to inservice 
exposure to ionizing radiation.  An October 1990 Board 
decision denied service connection for loss of teeth and 
noted that that issue had been developed for appeal solely on 
the basis of exposure to ionizing radiation, although service 
connection was also sought on the basis of direct incurrence 
during service.  However, the October 1990 Board decision was 
limited to consideration of service connection solely on the 
basis of exposure to ionizing radiation and that as to the 
other basis, i.e., direct service incurrence, the RO was to 
take whatever action it deemed appropriate.  

Thereafter, by letter dated November 16, 1990 the RO wrote 
the veteran and informed him that if he wished to pursue a 
claim for dental treatment for loss of teeth he should go to 
the nearest VA medical center where personnel would help him 
file a claim for dental treatment.  If he wished to pursue a 
compensation appeal on the issue of service connection for 
loss of teeth on a direct basis, distinct from ionizing 
radiation, he should contact the RO and state this.  

The veteran is seeking service connection for loss of teeth 
but since he is in receipt of a total disability rating based 
on individual unemployability due to service-connected 
disabilities (based on a November 1989 rating action which 
granted that benefit effective July 1, 1980), under 38 C.F.R. 
§ 17.161(h) (1999) he "may be authorized for any needed 
dental treatment."  Since the veteran is entitled to VA 
dental outpatient treatment, it appears that he is seeking 
service connection for loss of teeth for the purpose of 
compensation.  

As will be made clear, the RO has not specifically 
adjudicated the claim for service connection for loss of 
teeth as directly incurred during service (and indeed all of 
his teeth were removed during service and he was given full 
upper and lower dentures).  Accordingly, this matter is 
referred to the RO.  

In this regard, the Board observes that the regulations 
governing claims for service connection for dental 
disabilities have changed.  The service medical records 
reflect that the veteran had gingivitis but he states that he 
teeth were removed due to pyorrhea.  In 1990, 38 C.F.R. 
§ 3.382(c) provided that "[g]ingivitis is not considered a 
disease entity and is not ratable."  38 C.F.R. § 3.382(c) 
also provided that "[p]yorrhea shown during service after a 
reasonable period of service, involving one or more teeth 
necessitating extraction, is a sufficient basis for grant of 
service connection for the tooth or teeth involved."  
However, as noted in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1990) "[t]he [1990] regulation requires confirmation of a 
diagnosis of pyorrhea 'by a Department of Veterans Affairs 
examination, including X-ray [sic], before grant of service 
connection, unless examination is contraindicated by factors 
such as extraction of all pyorrhectic [sic] teeth'."  

The veteran's service dental records do not demonstrate that 
his third molars (wisdom teeth) had erupted at entrance into 
his first period of military service.  Dental records do not 
reflect the extraction of any teeth during his first period 
of military service.  A March 1949 dental record reflects 
that the veteran's lower third molars were impacted and that 
he had gingivitis.  Dental calculus was removed during 
hospitalization in June and July 1949.  He also had 
gingivitis in 1956 and by 1957 all of his teeth were removed 
and he was given full upper and lower dentures but the 
service dental records are not clear why all of his teeth 
were removed

In this regard, a VA dental examination in April 1995 
reflects that the veteran was edentulous and reported having 
worn maxillary and mandibular full dentures since 1954.  In 
November 1995 a VA dentist was requested to render an opinion 
as to the cause of the veteran's loss of teeth.  It was the 
dentist's opinion based on a review of the claim file and 
dental records, that a causative factor was not established 
for the veteran's loss of teeth. 

With respect to lung cancer and loss of teeth claimed as due 
to inservice ionizing radiation exposure, the claim for lung 
cancer has been developed as an appeal from a May 1996 rating 
action which held that there was no clear and unmistakable 
error (CUE) in a March 1996 rating action denying that claim 
on a de novo basis.  However, 38 C.F.R. § 3.105(a) provides 
for revision of rating action on the basis of CUE only if the 
rating action is final.  Here, the March 1996 rating action 
was not final since the appeal of the May 1996 rating action 
was also within the time frame for appealing the March 1996 
rating action.  Moreover, because service connection for lung 
cancer and loss of teeth, as due to radiation, had been 
denied by the Board in 1990 new and material evidence is 
required to reopen those claims (the matter of whether there 
was CUE in the 1990 Board denials is the subject of a 
separate decision).  

An SSOC in April 1997 also addressed entitlement to SMC for 
loss of use of a hand and denied service connection for loss 
of teeth due to ionizing radiation.  It was noted that the 
United States Court of Appeals for the Federal Circuit had 
invalidated at portion of 38 C.F.R. § 3.311(h) which listed 
disabilities as being "radiogenic," finding that this list 
was not exclusive and that claimants could submit evidence to 
show that disabilities other than those listed were caused by 
radiation exposure but in November 1995 a VA dental examiner 
did not find a causative factor for the veteran's tooth loss 
and that the veteran had not responded to a request for such 
evidence.  In response, the veteran's attorney had repeatedly 
stated that voluminous documents to this effect have been 
submitted.  

In any event, in light of the October 1990 Board denial, new 
and material evidence is required to reopen the claim for 
service connection for loss of teeth on the basis of 
radiation exposure, and such evidence may also be evidence to 
show that disabilities other than those listed were caused by 
radiation exposure.  

In the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(decided September 16, 1998), the United States Court of 
Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans Appeals) 
(Court) impermissibly ignored the definition of "material 
evidence" adopted by VA under 38 C.F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid. 

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  

Additional development in case law has led to the following 
three-step analysis in applications to reopen a final 
previously denied claim under 38 U.S.C.A. § 5108 (West 1991).  
First, there must be evidence which is new (i.e., 
noncumulative evidence, not redundant, and not previously 
submitted) and material (i.e., that which bears directly and 
substantially on the issue).  Such evidence, by itself or 
together with evidence previously on file, must be so 
significant that it must be considered to fairly decide the 
merits of the claim.  Second, if new and material evidence is 
presented, the claim is reopened and it must immediately 
determined whether, based on all the evidence, the reopened 
(not the original) claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991) (since a reopened claim 
is not necessarily well grounded).  In both the 
determinations of reopening and well groundedness, the 
credibility of the evidence, but not necessarily its 
competence, is presumed if it is not inherently false, 
untrue, or patently incredible, but the full weight of such 
evidence is not assumed.  However, neither the doctrine of 
the resolution of the benefit-of-the-doubt, at 38 U.S.C.A. 
§ 5107(b) nor the duty to assist in obtaining relevant 
evidence, at 38 U.S.C.A. § 5107(a), is applicable.  Elkins v. 
West, 12 Vet. App. 209 (1999) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc) (citing Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998)). 

The veteran's claim for service connection for lung cancer 
was deferred pending regulatory changes.  The veteran 
testified in support of this claim in March 1998.  However, 
as there is no final rating action which can be appealed, 
this matter is referred to the RO.  

In a September 1994 letter the veteran's attorney indicated 
that the veteran was also seeking an earlier effective date 
for SMC for blindness and loss of use of a creative organ 
(from January 24, 1994 to January 1, 1994).  These matters 
are also drawn to the attention of the RO.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:  

1.  The RO should readjudicate the issue 
of entitlement to SMC for loss of use of 
a hand in light of the additional 
documents received. 

2.  The RO must adjudicated on a de novo 
basis the claim of entitlement to loss of 
teeth on the basis of direct incurrence 
(not just under statutes and regulations 
governing radiation claims), and in so 
doing must use the most favorable version 
of law and regulations in effect since 
this unadjudicated claim was received.  

3.  The RO must adjudicate the claim of 
service connection for lung cancer on the 
basis of whether new and material 
evidence has been submitted to reopen 
that claim and in doing so must consider 
the effect of the recent enactment of 
Public Law 106-117 which became effective 
on November 30, 1999 and established 
bronchio-alveolar carcinoma as a 
radiogenic disease under 38 U.S.C.A. 
§ 1112(c)(2).  

4.  The RO must adjudicate the claim of 
service connection for loss of teeth on 
the basis of whether new and material 
evidence has been submitted to reopen 
that claim.  

5.  If any determination remains adverse 
to the veteran, he and his attorney 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

If any new claims are denied, the RO 
should undertake the appropriate 
procedural development, informing the 
veteran and his attorney of all necessary 
actions.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

Thereafter, the appellant and his attorney should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

While this case is in remand status, the appellant is free 
to submit additional evidence and argument on the questions 
at issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992) 
and Kutscherousky v. West, 12 Vet. App. 369 (1999) 
(appellant has the right to submit additional evidence and 
argument on matter(s) remanded to the regional office).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

